Citation Nr: 1612536	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-26 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material has been received to reopen a claim of entitlement to service connection for hepatitis C.

2.  Entitlement to a compensable initial rating for bilateral hearing loss prior to September 6, 2010 and a staged initial rating in excess of 10 percent from September 6, 2010.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2009 (bilateral hearing loss, PTSD) and November 2009 (hepatitis C) of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The September 2009 rating decision granted service connection for bilateral hearing loss and for PTSD.  That rating decision assigned a noncompensable initial rating for bilateral hearing loss and an initial 50 percent rating for PTSD, effective from October 30, 2008.  The Veteran expressed disagreement with the assigned ratings and the present appeal ensued.

The November 2009 rating decision denied reopening the issue of entitlement service connection for hepatitis C.

In a subsequent July 2011 rating decision, the RO increased the rating for the Veteran's service-connected bilateral hearing loss to 10 percent from September 6, 2010 and created staged initial ratings.  As this increase did not represent a complete grant of the benefits on appeal, the Veteran's claim for an increased rating for bilateral hearing loss remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).    VA will notify the appellant if further action is required.


REMAND

Based upon its review of the Veteran's claims file, the Board finds that there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In conjunction with his claim for an increased rating for bilateral hearing loss, the Veteran last underwent a VA audiology examination in September 2010, over five years ago.  At his January 2016 hearing before the Board, the Veteran testified that his hearing worsened in the previous years.  A new VA examination is necessary where there is evidence, including the Veteran's statements that his service-connected disabilities have worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected bilateral hearing loss.  38 C.F.R. §§ 3.326, 3.327 (2015).

Additionally, the Board notes that there are outstanding VA treatment records that have not been associated with the Veteran's claims file.  During the January 2016 Board hearing, the Veteran testified that he has been attending treatment sessions twice per week at the Vet Center in Fresno, California and that he has been seen at the VA hospital in Fresno every two to three months.  However, the most recent Vet Center records and VA treatment records associated with the claims file are dated April 2011 and December 2013, respectively.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

With regard to the Veteran's hepatitis C claim, in his September 2011 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested a Travel Board hearing with a Veterans Law Judge.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules Travel Board hearings, a remand of this issue to the RO for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding treatment records for the Veteran from the Vet Center in Fresno, California, dated from April, 2011 to the present.  Also obtain and associate with the Veteran's claims file any updated VA treatment records from the VA Central California Healthcare System, and all associated outpatient clinics, dated from December 2013 to the present.  All actions to obtain the requested records should be documented in the claims file.  If any records cannot be located or no such records exist, the Veteran should be notified, and a memorandum of unavailability should be placed in the claims file.

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the findings of pure tone decibel loss at 1000, 2000, 3000 and 4000 Hertz must be numerically reported and speech recognition must be derived using the Maryland CNC Test.  The examiner must fully describe the functional effects caused by the Veteran's hearing disability.  The claims file and a copy of this remand must be made available to the examiner and reviewed in conjunction with the examination.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, the RO must readjudicate the Veteran's claims for increased ratings for bilateral hearing loss and PTSD.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  Following completion of the actions requested above, the RO should schedule the Veteran for a Travel Board hearing on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

